internal_revenue_service department of the treasury washington dc number release date index no re person to contact telephone number refer reply to cc psi plr-138305-01 date date legend agreement corporation court daughters date date date grantor fraction a fraction b main trust son spouse state state trust a_trust b_trust trust year dear sir plr-138305-01 this is in response to your letter dated date and subsequent correspondence requesting a ruling concerning the generation-skipping_transfer gst tax consequences of partitioning trust a pursuant to the amended judgment the information submitted and the representations made are summarized as follows during his lifetime grantor created main trust and funded it in part with corporation’s stock and stock in certain family businesses grantor amended main trust several times before his death in year in one amendment grantor relinquished his right to amend main trust and granted that power to main trust’s trustees prior trustees exercised this power and as a result main trust became irrevocable prior to date no additions have been made to main trust since date paragraph of main trust provides that during spouse’s lifetime certain payments are to be made to two shares trust a and trust b it has been represented that trust a and trust b are administered separately and are treated as separate trusts for accounting and tax purposes it has also been represented that upon the creation of trust b main trust became trust a for accounting and tax purposes trust a is the subject of this ruling paragraph of main trust also provides that spouse and corporation are trust a’s income beneficiaries corporation’s share of trust a’s income consists of an annual payment of the lesser_of dollar_figure or percent of the main trust’s income or so much of the income the trustees deem necessary to maintain upkeep develop and preserve real_estate corporation owns in state paragraph further provides that after spouse’s death trust a’s income will be distributed to corporation pursuant to the terms of paragraph of main trust paragraph of main trust provides that corporation is to receive so much of trust a’s income each year that trustees deem necessary in their discretion to maintain upkeep develop and preserve corporation’s real_estate income from trust a not expended is to be added to trust a’s principal it has been represented that for accounting convenience income not distributed to benefit corporation’s real_estate has been held in a separate financial pool called the accumulation share paragraph of main trust provides that trust a will terminate years after the death of the last survivor of spouse son and daughters however paragraph also provides that after spouse’s death the trustees have the discretion to terminate trust a if a major portion of the real_estate is sold or for any other reason the trustees deem it unwise or unnecessary to make any further payments for the real_estate it has been represented that one daughter is still living as a result trust a will terminate sometime after trust b terminates on date notwithstanding it has been represented that the current trustees intend to exercise their discretion and terminate trust a when trust b terminates on date plr-138305-01 finally paragraph provides that when trust a terminates the principal and the accumulated income accumulated share will be divided in equal parts and distributed to daughters or their issue by right of representation if daughters or their issue are not then living the principal and the accumulated income accumulated share are to be distributed to son or his issue by right of representation as previously stated when grantor formed main trust he funded it in part with corporation’s stock and stock in certain family businesses approximately years after main trust was formed during spouse’s lifetime in exchange for certain consideration son became the owner of all of corporation’s stock at this point spouse and corporation were the income beneficiaries of trust a and daughters and their issue were the remainder beneficiaries of trust a it has been represented that daughters and their issue no longer had an interest in corporation’s real_estate because they had relinquished their rights to corporation’s stock in the exchange and main trust no longer owned any shares in corporation as a result an annual conflict arose between corporation and daughters and their issue regarding how much of trust a’s income the trustees should distribute to corporation to maintain develop and preserve its real_estate this conflict has never been resolved approximately years after main trust divested itself of all of its stock in corporation main trust’s beneficiaries spouse son daughters and the issue of son and daughters executed a non-binding agreement agreement the agreement provided in part that daughters and their issue as the remainder beneficiaries of trust a would offer no objection if trustees chose to pay corporation any amount up to percent of trust a’s income after spouse’s death spouse died approximately seven years after the execution of this agreement the agreement did not resolve the conflict between corporation and daughters and their issue as the remainder beneficiaries of trust a each year the parties disputed the amount of income trustees paid to corporation this continuing dispute has caused trust a to become impossible to administer without excessive expenses for legal fees as a result the trustees corporation and daughters and their issue entered into a settlement agreement to split trust a into two trusts in connection with the settlement agreement the trustees filed a complaint for declaratory relief in court in state to split trust a into two trusts retroactive to date it has been represented that the terms of the settlement agreement were incorporated in the amended judgment which was issued by the court on date the amended judgment provides for the partitioning of trust a into two separate trusts trust and trust retroactive to date trust is to comprise of that portion of trust a that results from the application of fraction a_trust is to comprise of the remaining portion of trust a that results from the application of fraction b the amended judgment authorizes the trustees of trust to distribute to corporation payments consisting of principal and or income from trust until it is exhausted plr-138305-01 these payments however are not to exceed the combined incomes of trust and trust the trustees are to have broad discretion to determine what is necessary to maintain upkeep develop and preserve real_estate corporation owns in state any property remaining in trust upon its termination is to be distributed to the trustees of trust and administered in accordance with the provisions of trust the amended judgment also provides that trust 2’s trustees are to continue to hold in trust the principal of trust in accordance with the terms of main trust and to accumulate and add the net_income therefrom to trust 2’s principal any undistributed_income or principal in trust including any income or principal distributed to trust from trust will be distributed to the then beneficiaries of trust in accordance with the terms of main trust the amended judgment declares that the trustees of trust may be different from the trustees of trust however these trustees will be appointed in the same manner and be subject_to the same rights and responsibilities governing the trustees of trust set forth in main trust the trustees have requested a ruling that the partition of trust a into trust and trust pursuant to the amended judgment will not result in the loss of gst exempt status for trust a by reason of section b of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations law and analysis sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the act the gst tax is generally applicable to generation- skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides in pertinent part that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 of this section a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status plr-138305-01 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arms’ length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in this case the settlement agreement that is reflected in the terms of the amended judgment is the product of arms’ length negotiations and is within the range of reasonable outcomes under main trust’s terms and applicable state law the terms of the amended judgment reflect a compromise between the positions of the litigating parties and the parties’ assessment of the relative strengths of their positions accordingly we conclude that the division of trust a into two successor trusts trust and trust and the implementation of the administrative changes set forth in the amended judgment will not cause trust a to lose its exempt status from the gst tax by reason of section b of the act and sec_26_2601-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the parties requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power of attorneys on file with this office a copy of this letter is being sent to the trustees the rulings contained in this letter are based upon the information and representations submitted by the trustees and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer office of the associate chief_counsel passthroughs and special industries branch enclosure copy for sec_6110 purposes
